    Case: 21-2161        Document: 00713874884              Filed: 09/09/2021      Pages: 1
ȱ

                   United States Court of Appeals
                                      ForȱtheȱSeventhȱCircuitȱ
                                      Chicago,ȱIllinoisȱ60604ȱ
                                                  ȱ
                                        Septemberȱ1,ȱ2021ȱ
                                                  ȱ
                                               Beforeȱ
ȱ
                             ȱȱȱȱFRANKȱH.ȱEASTERBROOK,ȱCircuitȱJudgeȱ
                             ȱ
                             ȱȱȱȱMICHAELȱS.ȱKANNE,ȱCircuitȱJudgeȱ
                             ȱ
                             ȱȱȱȱMICHAELȱY.ȱSCUDDER,ȱCircuitȱJudgeȱ
                             ȱ
ȱ
ȱ
No.ȱ21Ȭ2161ȱ
ȱ
FREDȱL.ȱNANCE,ȱJR.,ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ ȱ    AppealȱfromȱtheȱUnitedȱStatesȱDistrictȱ
                           PlaintiffȬAppellant,ȱ     CourtȱforȱtheȱNorthernȱDistrictȱofȱIllinois,ȱ
ȱ     v.ȱ                                            EasternȱDivision.ȱ
ȱ                                                    ȱ
UNITEDȱSTATESȱDEPARTMENTȱOFȱ                         No.ȱ1:20ȬcvȬ06316ȱ
JUSTICE,ȱetȱal.,ȱȱ                                   ȱ
                ȱȱȱȱȱȱȱȱȱDefendantsȬAppellees.       JorgeȱL.ȱAlonso,ȱ
                                                     Judge.ȱ
ȱ
                                              OȱRȱDȱEȱRȱ
ȱ
ȱȱ     OnȱconsiderationȱofȱtheȱmotionȱtoȱreconsiderȱfiledȱbyȱplaintiffȬappellantȱonȱ
Augustȱ17,ȱ2021,ȱandȱconstruedȱasȱaȱpetitionȱforȱrehearing,ȱallȱmembersȱofȱtheȱoriginalȱ
panelȱhaveȱvotedȱtoȱdenyȱtheȱpetition.ȱȱ
       ȱȱ
ȱ      Accordingly,ȱtheȱpetitionȱforȱrehearingȱisȱherebyȱDENIED.ȱ
ȱ
ȱ
